Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Sun Life Financial announces offering of Senior Unsecured Debentures TORONTO, June 25 /CNW/ - Sun Life Financial Inc. (TSX/NYSE:SLF) announced today that it intends to issue in Canada up to $300 million principal amount of Series D Senior Unsecured 5.70% Debentures due 2019. The offering is expected to close on June 30, 2009 and the proceeds will be used for general corporate purposes, including investments in subsidiaries. Details of the offering will be set out in a pricing supplement that the Company will issue pursuant to its short form base shelf prospectus and its prospectus supplement dated April 1, 2009. The pricing supplement will be available on the SEDAR website for Sun Life Financial Inc. at www.sedar.com.
